Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2 is objected to because of the following informalities:  the term “height” should be changed to thickness since this is a more recognized manner of describing the term that height is explicitly referencing to as provided in [0057] of the specification. Note that all the claims reciting height should be changed to thickness for increased clarity. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 7,494,192 to Chase et al. (“Chase”).
Regarding claim 1, Chase discloses a vehicle wheel, comprising:
a cover 450 including recessed portions (portion congruent with 438z) and non-recessed portions (portion immediately radially inward of the recessed portion) spaced about a periphery of the cover (as evident from Fig. 8), the recessed and non-recessed portions defining inner surfaces (as evident from Fig. 8); and a backbone 430 defining at least one first support 438z configured and positioned for contact with the inner surfaces defined by the recessed portions and at least one second support (arcuate portion just radially inward of 42) configured and positioned for contact with the inner surfaces defined by the non-recessed portions (as evident from Fig. 8).

Regarding claim 3, Chase discloses the vehicle wheel of claim 1, wherein the at least one second support is positioned radially inward of the at least one first support (as evident from Fig. 8).

Regarding claims 18-20, Chase discloses the wheel 430, cover 450, first supporting portion 438z, second supporting portion (curved part below 42), the cover having recessed portions (that which receives 438z) and non-recessed portions (portion aligned with the second support), adhesive 40 in a space between the cover and the backbone (as evident from Fig. 8).

Claim(s) 1, 4-6, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 7,448,695 to Wolf.

Regarding claim 1, Wolf discloses a vehicle wheel, comprising:
a cover 84 including recessed portions (portion radially outward of 86) and non-recessed portions (86 and 44) spaced about a periphery of the cover (as evident from Fig. 4), the recessed and non-recessed portions defining inner surfaces (as evident from Fig. 4); and a backbone 12 defining at least one first support (portion radially outward of 90 and defined in part by 90) configured and positioned for contact with the inner surfaces defined by the recessed portions and at least one second support (portion defined by 42 and 90) configured and positioned for contact with the inner surfaces defined by the non-recessed portions (as evident from Fig. 4).

Regarding claim 5, Wolf discloses the vehicle wheel of claim 1, wherein the at least one first support is configured as a rib (as evident from Fig. 4) and at least one second support includes a plurality 42 may be discontinuous therein forming multiple second supports).

Regarding claim 6, Wolf discloses the vehicle wheel of claim 5, wherein the plurality of second supports are monolithically formed (as evident from the hatching of the rim of Fig. 4).

Regarding claim 8, Wolf discloses the vehicle wheel of claim 5, wherein the rib and the plurality of second supports are monolithically formed (as evident from the hatching of the rim of Fig. 4).

Regarding claim 1, Wolf, in an alternate interpretation, discloses a vehicle wheel, comprising:
a cover 84 including recessed portions (portion in between 44 and 86) and non-recessed portions (e.g. 86) spaced about a periphery of the cover (as evident from Fig. 4), the recessed and non-recessed portions defining inner surfaces (as evident from Fig. 4); and a backbone 12 defining at least one first support (portion defined by 42 and 90) configured and positioned for contact with the inner surfaces defined by the recessed portions and at least one second support (portion radially outward of 90 and defined in part by 90) configured and positioned for contact with the inner surfaces defined by the non-recessed portions (as evident from Fig. 4).

Regarding claim 4, Wolf discloses the vehicle wheel of claim 1 in the alternate interpretation, wherein the at least one second support is positioned radially outward of the at least one first support (see Fig. 4).

Claims 12 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 6,637,832 to Wrase et al. (“Wrase”).

Regarding claim 12, Wrase discloses a backbone for a vehicle wheel, the backbone being configured to support a cover 14 and defining an outer rim including at least one first support 17 defining a first height and at least one second support (axially protruding bead below the flange shown in Fig. 9) defining a second height different from the first height (as evident from Fig. 7), the at least one first support and the at least one second support being configured and positioned for contact with the cover (as evident from Fig. 7).

Regarding claim 13, Wrase discloses the backbone of claim 12, wherein the second height is greater than the first height (as evident from Fig. 4 in the event that the second support is 17 and the first support is axially protruding bead below the flange shown in Fig. 9).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolf in view of US 20200079145 to Wallace et al. (“Wallace”).

Regarding claim 7, Wolf discloses the vehicle wheel of claim 5, but does not disclose that the plurality of second supports are formed as discrete structures. Wallace discloses cover retention elements that are supported on a backbone by discrete structures (e.g. 50 as shown in Fig. 5A, 5B; see also [0053], lines 4-

Regarding claim 9, Wolf discloses the vehicle wheel of claim 5, but does not disclose that the rib and the plurality of second supports are formed as discrete structures. Wallace discloses cover retention elements that are supported on a backbone by discrete structures (e.g. 50 as shown in Fig. 5A, 5B; see also [0053], lines 4-9). It would have been obvious to one of ordinary skill in the art to form support elements as discrete elements with the motivation of retrofitting a rim to support a particular cladding or cover or to simplify the process of making the rim by reducing the number of steps such as machining grooves into the rim.

Regarding claim 10, Wolf in view of Wallace discloses the vehicle wheel of claim 9, wherein the rib is spaced radially from the plurality of second supports so as to define a space therebetween (as evident from Fig. 4).

Regarding claim 11, Wolf in view of Wallace discloses the vehicle wheel of claim 10, wherein the rib defines a first height and the plurality of second supports each define a second height greater than the first height (as evident from Fig. 4, the groove 42 forming the second support is deeper than that forming the first).

Claims 14-15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wrase
Regarding claim 14, Wrase discloses the backbone of claim 12, wherein the at least one first support is configured as a rib (as evident from Fig. 7) but does not disclose that the at least one second 

Regarding claim 15, Wrase discloses the backbone of claim 14, wherein the second supports are radially outward of the rib (as evident from Fig. 7).

Regarding claim 17, Wrase discloses the backbone of claim 14, wherein the rib is spaced radially from the plurality of second supports so as to define a space therebetween (as evident from Fig. 7).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wrase in view of Wallace

Regarding claim 16, Wrase discloses the backbone of claim 14, but does not disclose that the plurality of second supports are formed as discrete structures. Wallace discloses cover retention elements that are supported on a backbone by discrete structures (e.g. 50 as shown in Fig. 5A, 5B; see also [0053], lines 4-9). It would have been obvious to one of ordinary skill in the art to form support elements as discrete elements with the motivation of simplifying the process of making the rim by reducing the number of steps such as machining grooves into the rim.

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  claim 2 requires that both supports, first support radially inward being an annular rib and second support being thicker than the first and comprising multiple segments further be attachable to the rim to which a removable wheel cover is attached to. Further, the recessed and non-recessed portions are disclosed to be on the periphery of the wheel cover therein overcoming Wrase. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A BROWNE whose telephone number is (571)270-0151.  The examiner can normally be reached on Variable Workweek/IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Joe Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SCOTT A BROWNE/Primary Examiner, Art Unit 3617